Allowance
Claims 1-20 are allowed. 
 	The following is an examiner's statement of reasons for allowance:In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. The prior arts of record does not teach, either singly or in combination, a method implemented in a computer configured to serve as a mobile device, comprising: sending a request for requested information from an internet service; receiving an indication from an internet service proxy, wherein the indication indicates that the internet service is not configured to generate compressed information corresponding to the requested information, and wherein the indication further indicates that the internet service proxy is configured to generate the compressed information; requesting the internet service proxy to generate the compressed information, to reduce a bandwidth of a communication, in response to the indication; and receiving the compressed information from the internet service proxy, wherein the internet service proxy generates original condensing metadata based on a schema for the requested information obtained from the internet service, wherein the schema includes information related to at least one of organization, structure, or format of the requested information, and wherein the internet service proxy generates the compressed information from the requested information using the original condensing metadata, as recited in claim 1.
Conclusion

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                                                                                                                                                                                                                                /VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449